July 02, 2004


Mr. J. Mitchell Smith
Germer Gertz, L.L.P.
P.O. Box 4915
Beaumont, TX 77704
Mr. Garland Keith Grady
Grady Schneider & Newman, L.L.P.
801 Congress Avenue, 4th Floor
Houston, TX 77002

RE:   Case Number:  03-0179
      Court of Appeals Number:  01-03-00001-CV
      Trial Court Number:  1998-43922

Style:      IN RE  KANSAS CITY SOUTHERN INDUSTRIES, INC.

Dear Counsel:

      Today the Supreme Court of Texas  denied  the  petition  for  writ  of
mandamus and delivered the enclosed opinions in the above referenced  cause.

      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles Bacarisse   |
|   |Ms. Margie Thompson     |
|   |Honorable Martha Hill   |
|   |Jamison                 |